 In theMatter of CHESAPEAKE & POTOMAC TELEPHONE COMPANY OFBALTIMORE, EMPLOYERandE.K.GuNDERSDORFF,PETITIONERandCOMMUNICATION WORKERS OF AMERICA, C. I.0.,DIVISION 34, UNIONCase No. 5-RD-34.-Decided April 6,1950DECISIONANDORDERUpon a petition for certification duly filed, a hearing was heldbefore John J. A. Reynolds, Jr., hearing officer.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andStyles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner, employed by the Company as an engineeringassistant, filed a petition on behalf of himself and some 88 otherengineering assistants, to decertify the Maryland Federation of Tele-phone Workers, and/or Division 34, CWA (CIO) as the bargainingagent for the engineering assistants, under Section 9 (b) of theNational Labor Relations Act, as amended.3.The alleged question concerning representation :The Company and the Maryland Bell Telephone Plant Employees,Inc., signed a collective bargaining contract on August 4, 1937, for a3-year term, covering the plant department employees, including theengineering assistants.'In 1940, the union changed its name to theMaryland Federation of Telephone Workers, Inc., and a second 3-yearcontract was executed in that year.Bargaining continued thereafterand the last contract was signed on July 1, 1948, also for a 3-year term.On October 4, 1949, the membership adopted a resolution to dissolve'There are some 2,700 employees in the plant department, including the 89 engineeringassistants.89 NLRB No. 25.231 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe MarylandFederation of TelephoneWorkers,Inc., and to become aDivision of the CommunicationWorkers of America, affiliatedwith theCIO, and on October 12, the CWAissued a charterto thelocal asDivision34.The presentpetition for decertification was filed onOctober 25,1949.On October26, the nextday, the Company andDivision34 signedan agreement continuing in force and effect thecontractof 1948, whichexpiresJune 30, 1951.The Petitionercontends that sincetheMaryland Federation ofTelephoneWorkers,Inc., has been dissolved,the contract.of 1948entered intoby it no longer has anylegal existence and therefore isnot a bar; furthermore that the engineering assistants are professionalemployees and are entitled to be representedin a separateunit underSection 9(b) of the Act.The CWA,Division34, urges that the contractof 1948 is a bar.It contendsthat thepredecessor,Maryland Federation of TelephoneWorkers,Inc., has beenlegallyliquidated,in compliancewith Mary-land law, and that the bargainingunit, as well as the offices,officers,bylaws, and regulations governingthe local union, haveremained thesame after affiliationwith the CWA.The Company's position is neutralbut it was of the opinion thata questionof representationexists.We find no merit in the Petitioner's contentionthat since the prede-cessor localunion was liquidated, the contract of 1948 became in-effective.We are of the opinion that the factshere are analogous tothose in theMichigan Bell Telephonecase.2The record here is de-void of evidencethat the affiliation with the CWA (CIO) has had anyeffect uponthe structure,functions,or membership of thelocal union.The only change which we note in the characterand status of the localunion is one of designationand affiliation.There is noquestion ofits continuing and current representative position.Under these cir-cumstanceswe are of the opinion that the contract of 1948 is a validand subsisting agreement betweenDivision 34, CWA (CIO) and theEmployer.'Moreover,we find no merit inPetitioner's contentionthat the engi-neering assistants are professionalemployees.The Intervenors con-tend that the assistants are not professionals because their work , isroutine incharacter and that practicallyall the information necessaryto carry out theirduties can be obtained from theBell SystemPracticesManuals, which any one can learn to usewhile beingtrained on thejob.They arguethat the assistantsdo not satisfythe requirements ofthe statute for professional employees in any respect.2 85 NLRB 303. CHESAPEAKE & POTOMAC TELEPHONE COMPANY233The Company would leave the determination of professional statusto the Board but its representatives were of the opinion that theassistants were probably professional employees.The record shows that the main duties of the engineering assistantsare generally as follows : (1) To make a preliminary survey for theapproval of the plant engineer, showing the location, size, and type ofpoles, wires, cables, circuit layouts, switchboards, and any other equip-ment required for a proposed project; (2) to make field surveys of ex-isting and future facilities for new projects showing the areas to becovered, probable type of construction to be used, whether aerial orunderground, location of routes to be followed, and the estimatedcost of materials and labor involved; (3) on occasion, to obtain rights-of-way from private owners.Estimates of future growth in popula-tion are obtained for the assistants from other departments.Of the89 engineering assistants, 12 are college graduates, 32 have had somecollege work, 9 completed some kind of post high school training ina night technical school, 21 are high school graduates, and 15 havehad less than a high school education.The evidence does not showwhether the assistants who have had college work took courses in-engineering or related subjects, nor does it show how many, if any,are members of engineering societies.The Company stated that ad-vanced education was not a prerequisite for the duties to be performedand that there was no specific job classification for this category ofemployees.The Company also stated that engineering assistantswere in the main selected from other departments in the plant on thebasis of their ability and potentialities to do the work and that theywere trained on the job. In 1949, the Company introduced a theoret-ical course of study for the assistants consisting of 120 hours of attend-ance.Some 30 percent of the assistants have enrolled for this course.Previous contracts, which had always included the engineering assist-ants with the rank-and-file of plant department employees, indicatethat the assistants are hourly paid for both their regular and over-time work.We are of the opinion that employees who are generally recruitedfrom the labor force in a plant and who are primarily trained onthe job were not intended to be included in the category of professionalemployees as defined in Section 2 (12) (2) of the Act. Subsection(iv) of the cited section establishes as a general educational pre-requisite to professional classification a requirement that such em-plovees must have "knowledge of an advanced type in a field of scienceor learning customarily acquired by a prolonged course of snecializerlintellectual instruction and study in an institution of higher learningor a hnenit.al. as distinguished from a general academic education or 234DECISIONSOF NATIONAL LABORRELATIONS BOARDfrom an apprenticeship or from training in the performance of rou-tine mental, manual or physical processes."The record here estab-lishes that the engineering assistants are not required to have obtainedthis type of education or to perform duties requiring such education.3On the basis of all the foregoing facts, we find that the proposed.unit is inappropriate.We shall therefore dismiss the petition.ORDERUpon the entire record in the case, the National Labor RelationsBoard hereby orders that the petition herein be, and it hereby is, dis-missed.31nter-Mountain Telephone Company,79 NLRB 715.See alsoSouthern Bell TelephoneCo., 78 NLRB 814, where the Board excluded engineering field men from a unit of profes-sional engineers on the ground that they did not meet the requirements of the statute forprofessional classification.These men performed work comparable to the engineeringassistants in the present case;theywere,in the main,recruited from the other jobs andtheir work did not require advanced type of scientific knowledge.Cf. Illinois Bell Tele-phoneCompany,77NLRB 1073,where the Board held that four categories of engineerswere professionals.The record there showed that 60 percent of the engineers were collegegraduates or had college education and where, in the Chicago area alone, 62 percent of theengineers are licensed under the State of Illinois Professional Engineering Act as RegisteredProfessional Engineers.